                  Case: 19-11743-BAH Doc #: 15 Filed: 03/10/20 Desc: Main Document                                                        Page 1 of 9
     Fill in this information to identify your case:

     Debtor 1          Jason A. Adams

     Debtor 2           Denise L. Adams
     (Spouse,if filing) First Mama             UkMlsNsme                   Last Name


     United States Bankruptcy Court for the: District of New Hampshire
                                                                                                                  2(120 HAR 10 AH 11-50
     Case number 19-11743-BAH
     (If known)

                                                                                                                  R                l/V C 'URT
                                                                                                                      ^ 1,1 t i'viCT OF RH
 Official Form 427
 Cover Sheet for Reaffirmation Agreement                                                                                                                          12/15

 Anyone who Is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach It to the reaffirmation agreement,
 and file the documents within the time set under Bankruptcy Rule 4008.



           a Explain the Repayment Terms of the Reaffirmation Agreement
1. Who Is the creditor?
                                      Home Point Financial Corporation
                                      Name of the creditor



2. How much Is the debt?
                                      On the date that the bankruptcy case is filed                291,828.23

                                      To be paid under the reaffirmation agreement $_              291,828.23                  *Payment may change
                                                                                                                               due to escrow
                                         $2,448.51 per month for 349            months (If fixed interest rate)


3. What is the Annual                                                                          5.000 %
                                      Before the bankruptcy case was filed
      Percentage Rate(APR)
      of interest?(See
      Bankruptcy Code                 Under the reaffirmation agreement                        5.000 %            Fixed rate
      § 524(k)(3)(E).)                                                                                     a Adjustable rate

4. Does collateral secure
   the debt?
                                      □ No
                                      B Yes. Describe the collateral.           _? Sycamore Avenue, Salem, NH 03079

                                                Current market value             S        304,000.00

5.    Does the creditor assert
      that the debt is
                                      ^ No
      nondischargeabie?               □ Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeabie.

6. Using information from             Income and expenses reported on Schedules 1 and J                Income and expenses stated on the reaffirmation agreement
      Schedule I: Your Income
      (Official Form 1061) and                                                                                                                             6,616
      Schedule J: Your               6a. Combined monthly income from                $    6,616        6e. IVIonthiy income from all sources        $
      Expenses (Official Form           line 12 of Schedule i                                              after payroll deductions
       106J), fill In the amounts.

                                     6b. [Monthly expenses from line 22c of_ j            6,837        6f. Monthly expenses                                 4,388
                                                                                                                                                  - $,
                                        Schedule J


                                     6c. IVIonthiy payments on ail             - $.                    6g. Monthly payments on ail                - $.
                                        reaffirmed debts not listed on                                     reaffirmed debts not included in
                                        Schedule J                                                         monthly expenses

                                                                                          (221)
                                     6d. Scheduled net monthly Income                $.                6h. Present net monthly Income               $      2,22S
                                        Subtract lines 6b and 6c from 6a.                                  Subtract lines 6f and 6g from 68.
                                        if the total is less than 0, put the                               if the total is less than 0, put the
                                        number in brackets.                                                number In brackets.




 Official Form 427                                              Cover Sheet for Reaffirmation Agreement                                                  page 1
            Case: 19-11743-BAH Doc #: 15 Filed: 03/10/20 Desc: Main Document                                                          Page 2 of 9

 Debtor 1       Jason A. Adams                                                                          Case number {itknown) 19-11743-BAH



7. Are the Income amounts 3No
   on lines 6a and 6e                 Q Yes. Explain why they are different and complete line 10._
   different?




8. Are the expense
   amounts on lines 6b               SYes. Explain why they are different and complete line 10. Expenses on 6f do not include the
   and 6f different?
                                                         payments for this agreement.


9. Is the net monthly                 IS No
   Income In line 6h less             Q Yes. A presumption of hardship arises (unless the creditor Is a credit union).
   than 0?                                      Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.
                                                Complete line 10.




10. Debtor's certification
                                                     certify that eac^ explanation on lines 7-9 Is true and correct
    about lines 7-9

   If any answer on lines 7-9 Is
   Yes. the debtor must sign
   here.
                                                                                                           XkOi)mi
   If all the answers on lines 7-9                          ure of Debtor 1                                   Signature of Debtor 2(Spouse Only In a Joint C^)
   are No, go to line 11.


11. Did an attorney represent Q No
    the debtor In negotiating C^Yes. Has the attorney executed a declaration or an affidavit to support the reafflrmatlon agreement?
   the reaffirmatlon                           ri
   agreement?                                  ^
                                               □CYes




             Sign Here


 Whoever fills out this form 1 certify that the attached agreement Is a true and correct copy of the reafflrmatlon agreement between the
 must sign here.                     parties identified on this Cover Sheet for ReafTirmation Agreement.




                                     ^ Is/ D.T^nthonv Sottile                                                                Date   5
                                         SIgnalure                                                                                  MM /DD/YYYY




                                         D. Anthony Sottile, Authorized Agent for Creditor
                                         Primed Name




                                         Check one:

                                         Q Debtor or Debtor's Attomey
                                               Creditor or Creditor's Attomey




Official Form 427                                                Cover Sheet for Reafflrmatlon Agreement                                            page 2
         Case: 19-11743-BAH Doc #: 15 Filed: 03/10/20 Desc: Main Document                        Page 3 of 9

Form 2400A (12/15)



                                                                            ;k one.
                                                                             Presumption of Undue Hardship
                                                                              No Presumption of Undue Hardship
                                                                        See Debtor's Statement in Support ofReaffirmation,
                                                                        Part n below, to determine which box to check.




                           United States Bankruptcy Court
                                           District of New Hampshire

         Jason A. Adams
In re    Denise L. Adams                                                               Case No. 19-11743-BAH
                        Debtor
                                                                                       Chapter Z.


                                     REAFFIRMATION DOCUMENTS

                        Name of Creditor: Home Point Financial Corporation

                rn Check this box if Creditor is a Credit Union

PARTI. REAFFIRMATION AGREEMENT

Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation
Agreement, you must review the important disclosures,instructions, and definitions found in Part V of
this form.

A. Briefdescription of the original agreement being reaffirmed: 9 Sycamore Avenue. Salem. NH 03079
                                                                              For example, auto loan


B. AMOUNTREAFFIRMED:                  $                       291.828.23

        The Amoimt Reaffirmed is the entire amoimt that you are agreeing to pay. This may include
        unpaid principal, interest, and fees and costs(if any)arising on or before  01/01/2020
        which is the date ofthe Disclosure Statement portion of this form (Part V).

         See the definition of"AmountReaffirmed" in Part V, Section C below.

C. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is                                   %.

        See definition of"Annual Percentage Rate"in Part V, Section C below.

        This is a(check one)0Fixed rate                    □ Variable rate
If the loan has a variable rate, the future interest rate may increase or decrease from the Annual Percentage Rate
disclosed here.
          Case: 19-11743-BAH Doc #: 15 Filed: 03/10/20 Desc: Main Document                 Page 4 of 9
Form 240OA,Reaffirmation Documents                                                                     Page 2

D. Reaffimiation Agreement Repayment Terms(check and complete one):                   *ju^^esCTow
      0 $ 2.448.51 per month for 349 months starting on 01/01/2020 .
       1 I        Describe repayment terms, including whether future payment amount(s) may be different from
                  the initial payment amount.




E. Describe the collateral, if any, securing the debt:

                  Description:                  9 Sycamore Avenue, Salem, NH 03079
                  Current Market Value          $                     304,000.00

F. Did the debt that is being reaffirmed arise from the purchase ofthe collateral described above?

      0Yes. What was the purchase price for the collateral?                $              299,999.00
       1 I No. What was the amount ofthe original loan?                    $
G. Specify the changes made by this Reaffirmation Agreement to the most recent credit terms on the reaffirmed
debt and any related agreement:

                                         Terms as ofthe             Terms After          *Payment may change
                                         Date ofBankruptcy          Reaffirmation          due to escrow

         Balance due (including
          fees and costs)              $ 291,828.23                 $ 291,828.23
         Annual Percentage Rate            5.0000 %                     5.0000 %
         Monthly Payment               $ 2,448.51 *                 $ 2,448.51 *

H.| I Check this box ifthe creditor is agreeing to provide you with additional future credit in connection with
         this Reaffirmation Agreement. Describe the credit limit, the Annual Percentage Rate that applies to
         future credit and any other terms on future purchases and advances using such credit:




PART 11.          DEBTOR'S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

A. Were you represented by an attorney during the course of negotiating this agreement?

         Check one.        X   Yes   I I No
B.Is the creditor a credit union?

        Check one. 0Yes                    No
          Case: 19-11743-BAH Doc #: 15 Filed: 03/10/20 Desc: Main Document                    Page 5 of 9
Form 24(K)A,Reaffinnation Documents                                                                       Page 3


C.If your answer to EITHER question A. or B. above is **No," complete 1. and 2. below.

   1.    Your present monthly income and expenses are:

         a. Monthly income from all sources after payroll deductions                     ^    ^
         (take-home pay plus any other income)                                       $

         b. Monthly expenses(including all reaffirmed debts except
         this one)

         c. Amount available to pay this reaffirmed debt(subtract b. from a.)        $
                                                                                          2 449
         d. Amount of monthly payment required for this reaffirmed debt              $    '

         Ifthe monthly payment on this reaffirmed debt(line d.)is greater than the amount you have available to
         pay this reaffirmed debt(line c.), you must check the box at the top ofpage one that says "Presumption
         ofUndue Hardship." Otherwise, you must check the box at the top ofpage one that says "No
         Presumption of Undue Hardship."

   2.    You believe that this reaffirmation agreement will not impose an imdue hardship on you or your
         dependents because:

         Check one ofthe two statements below,if applicable:

                   You can afford to make the payments on the reaffirmed debt because your monthly income is
                   greater than your monthly expenses even after you include in your expenses the monthly
                   payments on all debts you are reaffirming,including this one.

        H          You can afford to make the payments on the reaffirmed debt even though your monthly income
                   is less than your monthly expenses after you include in your expenses the monthly payments on
                   all debts you are reaffirming, including this one, because: Mortgage payments will be covered
                   before other monthly expenses are incurred.



          Use an additional page if needed for a full explanation.

D.If your answers to BOTH questions A. and B. above were "Yes," check the following
statement, if applicable:

        □          You believe this Reaffirmation Agreement is in your financial interest and you can afford to
                   make the payments on the reaffirmed debt.

Also, check the box at the top ofpage one that says "No Presumption of Undue Hardship.
         Case: 19-11743-BAH Doc #: 15 Filed: 03/10/20 Desc: Main Document                          Page 6 of 9
Form 2400A, Reaffinnation Documents                                                                            Page 4

PART III. CERTIFICATION BY DEBTOR(S)AND SIGNATURES OF PARTIES

I hereby certify that:

         (1)       I agree to reaffirm the debt described above.

         (2)       Before signing this Reaffirmation Agreement,I read the terms disclosed in this Reaffirmation
                   Agreement(Part I) and the Disclosure Statement, Instructions and Definitions included in Part V
                   below;

         (3)       The Debtor's Statement in Support of Reaffirmation Agreement(Part II above) is true and
                   complete;

         (4)       I am entering into this agreement voluntarily and am fully informed of my rights and
                   responsibilities; and

         (5)       I have received a copy of this completed and signed Reaffirmation Documents form.
SIGNATURE(S)(If this is a joint Reaffirmation Agreement, both debtors must sign.):

Date                                  Signature
Date                                  Signature^Hc /UOi.
                                                            Joint Debtor, ifany   y


Reaffirmation Agreement Terms Accepted by Creditor:
                                                    c/o Sottile & Barile
Creditor Home Point Financial Corporation           394 wards Corner Road. Suite 180. Loveland. OH 45140
                  Print Name                                   0     Address
          D. Anthony Sottile, Authorized Agent     /s/D. Anthon^ottlle                  ^
               Print Name ofRepresentative                    Signature                     Date



PART IV. CERTIFICATION BY DEBTOR'S ATTORNEY(IF ANY)
           To befiled only ifthe attorney represented the debtor during the course ofnegotiating this agreement.

I hereby certify that;(1)this agreement represents a fully informed and voluntary agreement by the debtor;(2)
 this agreement does not impose an undue hardship on the debtor or any dependent ofthe debtor; and (3)I have
fully advised the debtor of the legal effect and consequences of this agreement and any default under this
agreement.
     presumption of undue hardship has been established with respect to this agreement. In my opinion,
however, the debtor is able to make the required payment.

Check box, ifthe presumption ofundue hardship box is checked on page 1 and the creditor is not a Credit
Union.

Date                     Signature of Debtor's Attomey_

                        Print Name of Debtor's Attorney
          Case: 19-11743-BAH Doc #: 15 Filed: 03/10/20 Desc: Main Document                    Page 7 of 9
Fonn 24(K)A, Reafiinnadon Documents                                                                        Page S


PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to reaffirm a debt,review the terms disclosed in the Reaffirmation Agreement(Part I
above)and these additional important disclosures and instructions.

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to make sure the
decision is in your best interest. Ifthese steps, which are detailed in the Instructions provided in Part V,Section
B below, are not completed, the Reaffirmation Agreement is not effective, even though you have signed it.
A.       DISCLOSURE STATEMENT

   1.    What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal
         obligation to pay. Your reaffirmed debt is not discharged in your bankruptcy case. That means that if
         you default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to take
         your property or your wages. Your obligations will be determined by the Reaffirmation Agreement,
         which may have changed the terms ofthe original agreement. If you are reaffirming an open end cr^it
         agreement, that agreement or applicable law may permit the creditor to change the terms ofthat
         agreement in the future under certain conditions.

  2.     Are you required to enter into a reaffirmation agreement by any law? No, you are not required to
         reaffirm a debt by any law. Only agree to reaffirm a debt ifit is in your best interest.Be sure you can
         afford the payments &at you agree to make.

   3.    What if your creditor has a security interest or lien? Your bankruptcy discharge does not eliminate
         any lien on your property. A "lien" is often referred to as a security interest, deed oftrust, mortgage, or
         security deed. The property subject to a lien is often referred to as collateral. Even if you do not
         reaffirm and your personal liability on the debt is discharged, your creditor may still have a right under
         the lien to take the collateral if you do not pay or default on the debt. Ifthe collateral is personal
         property that is exempt or that die trustee has abandoned, you may be able to redeem the item rather
         than reaffirm the debt. To redeem, you make a single payment to the creditor equal to the current value
         ofthe collateral, as the parties agree or the court determines.

  4.     How soon do you need to enter into and file a reaffirmation agreement? If you decide to enter into
         a reaffirmation agreement, you must do so before you receive your discharge. After you have entered
         into a reaffirmation agreement and all parts ofthis form that require a signature have been signed, either
         you or the creditor should file it as soon as possible. The signed agreement must be filed wi& the court
         no later than 60 days after the first date set for the meeting ofcreditors, so that the court will have time
         to schedule a hearing to approve the agreement if approval is required. However,the court may extend
         the time for filing, even after the 60-day period has ended.

   5.   Can you cancel the agreement? You may rescind (cancel) your Reaffirmation Agreement at any time
        before the bankruptcy court enters your discharge, or during the 60-day period that begins on the date
        your Reaffirmation Agreement is filed with the court, whichever occurs later. To rescind (cancel) your
        Reaffirmation Agreement, you must notify the creditor that your Reaffirmation Agreement is rescinded
        (or canceled). Remember tiiat you can rescind the agreement, even if the court approves it, as long as
         you rescind within the time allowed.
         Case: 19-11743-BAH Doc #: 15 Filed: 03/10/20 Desc: Main Document                  Page 8 of 9
Form2400A,Reaffinnadon Documents                                                                        Page 6


  6.    When will this Reaffirmation Agreement be effective?

        a. If you were represented by an attorney during the negotiation of your Reaffirmation
        Agreement and

                 i. if the creditor is not a Credit Union, your Reaffirmation Agreement becomes effective when
                 it is filed with the court unless the reaffirmation is presumed to be an undue hardship. Ifthe
                 Reaffirmation Agreement is presumed to be an undue hardship, the court must review it and may
                 set a hearing to determine whether you have rebutted the presumption ofundue hardship.

                 ii. if the creditor is a Credit Union, your Reaffirmation Agreement becomes effective when it
                 is filed with the court.

        b. If you were not represented by an attorney during the negotiation of your Reaffirmation
        Agreement,the Reaffirmation Agreement will not be effective unless the court approves it. To have the
        court approve your agreement, you must file a motion. See Instruction 5, below. The court will notify
        you and the creditor ofthe hearing on your Reaffirmation Agreement. You must attend this hearing, at
        which time the judge will review your Reaffirmation Agreement. Ifthe judge decides that the
        Reaffirmation Agreement is in your best interest, the agreement will be approved and will become
        effective. However,if your Reaffirmation Agreement is for a consumer debt secured by a mortgage,
        deed oftrust, security deed, or other lien on your real property,like your home, you do not need to file a
        motion or get court approval of your Reaffirmation Agreement.

  7.    What if you have questions about what a creditor can do? If you have questions about reaffirming a
        debt or what the law requires, consult with the attorney who helped you negotiate this agreement. If you
        do not have an attorney helping you, you may ask the judge to explain the effect ofthis agreement to
        you at the hearing to approve the Reaffirmation Agreement. When this disclosure refers to what a
        creditor"may" do, it is not giving any creditor permission to do anything. The word "may" is used to
        tell you what might occur ifthe law permits the creditor to take the action.

B.      INSTRUCTIONS

   1.   Review these Disclosures and carefully consider your decision to reaffirm. If you want to reaffirm,
        review and complete the information contained in the Reaffirmation Agreement(Part I above). If your
        case is ajoint case, both spouses must sign the agreement if both are reaffirming the debt.

  2.    Complete the Debtor's Statement in Support of Reaffirmation Agreement(Part 11 above). Be sure that
        you can afford to make the payments that you are agreeing to m^e and that you have received a copy of
        the Disclosure Statement and a completed and signed Reaffirmation Agreement.

  3.    If you were represented by an attorney during the negotiation of your Reaffirmation Agreement, your
        attorney must sign and date the Certification By Debtor's Attorney(Part IV above).

  4.    You or your creditor must file with the court the original ofthis Reaffirmation Documents packet and a
        completed Reaffirmation Agreement Cover Sheet(Official Bankruptcy Form 427).

  5. Ifyou are not represented by an attorney, you must also complete andfile with the court a separate
     document entitled "Motionfor Court Approval ofReaffirmation Agreement" unless your Reaffirmation
     Agreement isfor a consumer debt secured by a lien on your realproperty, such as your home. You can
        use Form 2400B to do this.
         Case: 19-11743-BAH Doc #: 15 Filed: 03/10/20 Desc: Main Document                 Page 9 of 9
Foim 2400A,Rea£Gnnation Documents                                                                     Page 7


C.       DEFINITIONS

   1. ''Amount Reaffirmed" means the total amount of debt that you are agreeing to pay(reaffirm) by
      entering into this agreement. The total amoimt ofdebt includes any unpaid fbes and costs that you are
      agreeing to pay that arose on or before the date of disclosure, which is the date specified in the
      Reaffirmation Agreement(Part I, Section B above). Your credit agreement may obligate you to pay
      additional amounts that arise after the date ofthis disclosure. You should consult your credit agreement
      to determine whether you are obligated to pay additional amounts that may arise after the date ofthis
         disclosure.

  2. "Annual Percentage Rate" means the interest rate on a loan expressed under the rules required by
     federal law. The annual percentage rate (as opposed to the "stated interest rate") tells you the full cost
     of your credit including many of die creditor's fees and charges. You will find the annual percentage
     rate for your original agreement on the disclosure statement diat was given to you when the loan papers
     were signed or on the monthly statements sent to you for an open end credit account such as a credit
         card.

   3. "Credit Union" means a financial institution as defined in 12 U.S.C.§ 461(b)(l)(A)(iv). It is owned
      and controlled by and provides financial services to its members and typically uses words like "Credit
         Union" or initials like "C.U." or "F.C.U." in its name.
